DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-14 and 22 in the reply filed on 1/12/20222 is acknowledged and is made final.


Claims 1-14, 16-20, and 22 are pending, of which Claims 16-20 have been withdrawn from consideration, leaving Claims 1-14 and 22 to be prosecuted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the second electrode layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing et al., CN105824476, henceforth known as Jing.

Regarding Claim 1, Jing discloses a display panel (Page 1: Technical Field; a touch display device), comprising 
a touch electrode layer, the touch electrode layer comprising a plurality of touch electrodes, each of the plurality of the touch electrodes being insulated from one another (Figures 1-7; Page 2: Detailed Description of the Embodiments; a touch structure 10 comprises a plurality of first touch electrodes 101 arranged at intervals); 
wherein a shape of each of the plurality of the touch electrodes is configured to determine a distance of a touch position on one of the plurality of the touch electrodes to a geometric center of the touch electrode layer based on a change of a capacitance (Figures 1-7; Page 2: Detailed Description of the Embodiments; a polar coordinate system can be established by taking the center point 102 as a polar point, and rays led out from the center point 102 as a polar axis. When a touch occurs, it can be known which of the first touch electrode 101, that is, the angel theta of the touch point in the polar coordinate system can be known, and the radius R of the touch point in the polar coordinate system can be known according to which position of the touch electrode 101). 

Regarding Claim 2, Jing discloses wherein the plurality of the touch electrodes are radially distributed around the geometric center of the touch electrode layer and expanded outwardly from the geometric center (Figures 1-7; Page 2: Detailed Description of the Embodiments; a touch structure 10 comprises a plurality of first touch electrodes 101 arranged at intervals, and all the first touch electrodes 101 are arranged into a regular plane around the center point 102). 

Regarding Claim 3, Jing discloses wherein the touch electrode layer is circular, and each of the plurality of the touch electrodes has a fan-shape (Figures 1-7; Page 2: Detailed Description of the Embodiments; as seen in the figures, the touch structure 10 is circular, and each of the first touch electrodes 101 have a “fan-shape”). 

(Figures 1-7; Page 2: Detailed Description of the Embodiments; the first touch electrodes 101 are uniformly arranged, have the same area, and are arranged at equal intervals). 


Regarding Claim 7, Jing discloses wherein there is a gap between every adjacent two of the touch electrodes (Jing: Figures 1-4; Pages 2-3; there is a gap, as shown in the figures, between adjacent electrodes first touch electrodes 101). 

Regarding Claim 8, Jing discloses further comprising: a first electrode layer on a base substrate (Jing: Page 2; a touch display device comprises a display panel and the touch screen. The display panel is an OLED, that includes an array substarte with a thin film transistor an anode (first electrode layer) electrically connected to a drain of the thin film transistor)); an organic light-emitting layer on the first electrode layer (Jing: Page 2; the organic material functional layer is inherently between the anode and a cathode (second electrode layer) of an OLED); and a second electrode layer on the organic light-emitting layer (Jing: Page 2; the organic material functional layer is inherently between the anode and a cathode (second electrode layer) of an OLED). 

(Jing: Page 2; the OLED comprise of an anode, and a cathode). 

Regarding Claim 12, Jing discloses a driving method for driving the touch panel according to claim 1 (Page 3; a driving method for the touch structure), comprising: 
providing a first driving signal to the touch electrode layer during a touch period (Page 3; providing a touch signal that is input to the first touch electrode 101 is sequence in a first stage); 
detecting a change of a capacitance of each of the touch electrodes and sending a touch signal based on the change of the capacitance (Page 3; detecting a capacitance of each first touch electrode 101. Since the first touch electrode 101 also generates predetermined capacitance when the finger is not touched, the capacitance change amount is obtained by comparing the detected capacitance with the capacitance during the touch-free period); and 
determining a touch position based on the touch signal (Page 3; determining a polar coordinate of the touch position according to the capacitance change amount of the first touch electrode 101). 

Regarding Claim 13, Jing discloses wherein determining the touch position based on the touch signal comprising: 
determining a polar coordinate of the touch position in a polar coordinate system based on a position of the touch electrode corresponding to the touch signal (Page 2-3; determining a polar coordinate of the touch position according to the capacitance change amount of the first touch electrode 101); and 
determining a touch area of the touch position based on the touch signal and determining a polar radius coordinate of the touch position in the polar coordinate system based on the touch area (Page 2-3; when a touch occurs, it can be known which of the first touch electrode 101, that is, the angle theta of the touch point in the polar coordinate system can be known, and the radius R of the touch point in the polar coordinate system can be known according to which position of the first touch electrode 101). 



Regarding Claim 22, Jing discloses A display apparatus, comprising the display panel of claim 1 (Page 1: Technical Field; a touch display device).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al., CN105824476, in further view of Hamada et al., US Patent Publication 2011/0248954, henceforth known as Hamada, and in further view of Bulea et al., US Patent Publication 2011/0031041, henceforth known as Bulea.


Regarding Claim 5, Jing doesn’t explicitly disclose wherein a terminal is disposed at an outer edge of each of the touch electrodes and the terminal is configured to connect to a wire. 
	Hamada et al., US Patent Publication 2011/0248954, teaches wherein a terminal is provided at the end of each touch electrode, as seen in Figures 1 and 3 (Figure 1 and 3; [0094-0095];). The terminals are then coupled to a controller 40 ([0074];).
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jing to further include the teachings of Hamada in order to provide wherein a terminal is disposed at an outer edge of each of the touch electrodes. The motivation to combine these analogous arts is because Hamada teaches a design of touch electrodes that allows them to be connected to a controller (Hamada: Figure 1 and 3; [0074]; [0094-0095];) 
	However, the combination of Jing and Hamada doesn’t explicitly teach the terminal is configured to connect to a wire.
	However  Bulea et al., US Patent Publication 2011/0031041 teacher that a capacitive sensor device comprises of conductive coupling traces 106 that are utilized for coupling any sensor elements of sensor patterns or conductive traces that would 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jing and Hamada to further include the teachings of Bulea in order to provide the terminal is configured to connect to a wire. The motivation to combine these analogous arts is to provide enabling the operation of the capacitive sensor device 100 (Bulea: Figure 1; [0025];)

Regarding Claim 6, The combination of Jing, Hamada, and Bulea teaches wherein the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit (Jing: Figures 1-7; Hamada: Figure 1 and 3; [0074]; [0094-0095]; Bulea: Figure 1; [0025]; the examiner considers that the traces 106 to be “surrounding the periphery” of the touch electrodes, as they are also connected to a sensing circuitry 110 to enable the operation of the capacitive sensor ). 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al., CN105824476, in further view of Official Notice.


Regarding Claim 10, Jing doesn’t explicitly disclose wherein the second electrode layer is on a side of the first electrode layer away from the base substrate.
	However, the examiner takes official notice that it was well known in the art that for an AMOLED display, the OLED comprise of an anode and a cathode arranged on 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jing to further include the teachings of Official Notice in order to provide wherein the second electrode layer is on a side of the first electrode layer away from the base substrate. The motivation to combine these analogues arts is because it was well known in the art that an OLED has these features.

Regarding Claim 14, Jing doesn’t explicitly disclose further comprising providing a second driving signal to the second electrode layer during a display period.
	However, the examiner takes official notice that is was well known in the art for the cathode of an OLED to be connected to VSS during a display period.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jing to further include the teachings of Official Notice in order to provide further comprising providing a second driving signal to the second electrode layer during a display period. The motivation to combine these analogues arts is because it was well known in the art that an OLED has these features.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699